Citation Nr: 1205480	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  06-12 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Entitlement to an initial increased rating for the service-connected Type II diabetes mellitus, rated as 10 percent disabling prior to May 26, 2009, and 20 percent disabling thereafter. 

2.  Entitlement to an effective date earlier than May 26, 2009 for the assignment of a 20 percent rating for the service-connected Type II diabetes mellitus. 




REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision by the RO.

The Veteran's Substantive Appeal contained a request for a hearing before a Veterans Law Judge, and a hearing was duly scheduled at the RO in September 2006.  However, the Veteran withdrew his hearing request in writing before the hearing was convened. 

In June 2008, the Board remanded the Veteran's claim to the RO for additional development of the record. 

In May 2010, the Board, in part, denied the Veteran's claim for an increased rating for the service-connected Type II diabetes mellitus.  The Veteran subsequently submitted a Motion for Reconsideration, and, in a November 2010 decision, the Board vacated its prior denial of this issue and remanded the claim for further development of the record. 

In an April 2011 rating decision, the VA Appeals Management Center (AMC) increased the disability rating assigned to the Veteran's Type II diabetes mellitus to 20 percent, effective on May 26, 2009.  The Veteran has since indicated his satisfaction with the assigned 20 percent rating.  

Moreover, the Veteran has expressed his intent to continue his appeal for an earlier effective date for the assignment of a 20 percent rating. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in this file shows that the records are either duplicative of the evidence in the paper claims file or not relevant to the issues on appeal.



FINDINGS OF FACT

1.  In a July 2011 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for an initial increased rating higher than 20 percent for the service-connected Type II diabetes mellitus. 

2.  Prior to May 26, 2009, the service-connected Type II diabetes mellitus is shown to have required a restricted diet only; the use of insulin or an oral hypoglycemic agent was not shown to have been required prior to that date. 



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of an initial increased rating in excess of 20 percent for the service-connected type II diabetes mellitus. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for an effective date earlier than May 26, 2009 for the assignment of a 20 percent disability rating for the service-connected Type II diabetes mellitus had not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400(o), 4.120 including Diagnostic Code 7913 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011). 

The Veteran was initially granted service connection for Type II diabetes mellitus in an April 2005 rating decision.  A 10 percent disability rating was assigned. 
Following the Board's November 2010 remand, the AMC granted an initial staged rating for the Veteran's service-connected Type II diabetes mellitus.  Specifically, the Veteran's disability was rated 10 percent disabling prior to May 26, 2009 and 20 percent thereafter. 

In a written statement received in July 2011, prior to the promulgation of a decision in the appeal, the Veteran indicated that he was satisfied with the 20 percent rating assigned to his service-connected Type II diabetes mellitus and that he wished to withdraw his increased rating claim. 

The Veteran has withdrawn his appeal of an initial increased rating for Type II diabetes mellitus and there remains no allegation of error of fact or law for appellate consideration with regard to this aspect of the Veteran's claim.  Hence, there remains no allegation of error of fact or law for appellate consideration.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Veteran's claim for initial increased rating for the service-connected Type II diabetes mellitus is dismissed.  


II.  Earlier Effective Date 

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).   


      A.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  

As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the Veteran in January 2004.  The Board need not, however, address the adequacy of this letter as the Veteran's claim was granted by the RO in the April 2005 rating decision. 

As the April 2005 rating decision granted the Veteran's claim of service connection, such claim is now substantiated.  His filing of a Notice of Disagreement as to the initial rating and effective date assigned in that determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2011).  

Rather, the Veteran's appeal triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The notice letters mailed to the Veteran in July 2008 and September 2008 informed the Veteran of what was required to establish an earlier effective date for his service-connected disability.  

Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve an effective date earlier than May 26, 2009 for the assignment of a 20 percent rating for the service-connected Type II diabetes mellitus. 

In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  

The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

As noted, the Veteran's claim was remanded by the Board in June 2008 and November 2010, in pertinent part, to obtain his VA treatment records and schedule him for VA examinations. 

The record shows that the Veteran's VA treatment records have been obtained and associated with his claims folder.  The Veteran was then afforded additional VA examinations in February 2009 and December 2010. 

Thus, the Board's remand instructions have been fully complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance]. 

Further, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  

In particular, the record contains the Veteran's service treatment records, VA outpatient medical records, private medical records and a VA examination reports.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

The record reflects that the Veteran was provided with VA examinations in January 2005,  February 2009 and December 2010.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations and rendered appropriate diagnoses consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  

While the Veteran initially requested a hearing with a Veterans Law Judge in his March 2006 substantive appeal (VA Form 9), he withdrew his hearing requested in a September 2006 statement.   

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  
      
      
      B.  Law and Regulations 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The effective date of an award of increased disability compensation is the earliest date that it is factually ascertainable that an increase in disability has occurred, if a claim is received within one year thereof.  Otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o)(1) (2011). 

The Veteran's service-connected Type II diabetes mellitus is rated under Diagnostic Code 7913 (Diabetes Mellitus).

Under this Diagnostic Code, diabetes mellitus requiring insulin and restricted diet, or use of an oral hypoglycemic agent and a restricted diet, is assigned a 20 percent disability rating.  

Diabetes Mellitus that is manageable by a restricted diet only, is assigned a 10 percent disability rating.   See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).


	C.  Analysis

The Veteran seeks an effective date earlier than May 26, 2009 for the assignment of a 20 percent rating for the service-connected type II diabetes mellitus.  

In essence, the Veteran asserts that this 20 percent rating should have been granted effective January 18, 2005, the date he was granted service connection for Type II diabetes mellitus.  

The service-connected diabetes mellitus was rated 10 percent disabling from the date of the grant of service connection, January 18, 2005 to May 26, 2009, and 20 percent disabling beginning on that date.  

The RO chose the date of the 20 percent increase based on a VA treatment record which showed that he was prescribed an oral hypoglycemic agent (Metformin). 

The Veteran has pursued this claim continually since he filed his claim for service connection in January 2005.  As noted, Fenderson applies.  

The Board has reviewed the evidence of record to see if it was factually ascertainable in the period between January 18, 2005 and May 26, 2009 that the Veteran was entitled to a higher disability rating.  See 38 C.F.R. § 3.400(o) (2011).  

The record contains VA outpatient treatment records, private medical records, VA examination reports and statements from the Veteran within this time period.

A January 2005 VA diabetes mellitus examination revealed that the Veteran's diabetes is controlled through his diet.  The use of insulin or an oral hypoglycemic agent was not noted.  

While the examination report includes a list of the medications the Veteran had been prescribed, an oral hypoglycemic agent or insulin was not among those listed. 

In his June 2005 Notice of Disagreement, the Veteran indicated that he had been taking medication to control his type II diabetes mellitus and requested the RO review his VA outpatient treatment records.  

The Board observes, however, that the Veteran's VA outpatient treatment records from March 2005, May 2005 and August 2005, indicate that his diabetes was controlled through his diet alone.  The use of medication was not noted.  

Based on the medical treatment records which indicated that the Veteran did not use medication to control his diabetes when he made his June 2005 statement, the Board places no weight of probative value on the Veteran's statements to the contrary.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); Cartright v. Derwinski, 2 Vet. App. 24, 25 (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Significantly, the subsequent VA examination in February 2009 indicated that the service-connected diabetes mellitus was managed through "diet alone" and that the Veteran had "never been on medication for diabetes." 

A VA outpatient treatment record dated on May 26, 2009 noted the Veteran's past medical history that included the reference that the treatment for the diabetes mellitus had not involved medication, but was managed through dietary control.  This treatment record, moreover, stated that the Veteran "[would]  start on Metformin."  

As noted, to warrant a 20 percent disability rating under Diagnostic Code 7913, the evidence must show that treatment for diabetes mellitus requires insulin and restricted diet, or use of an oral hypoglycemic agent and a restricted diet.  

Here, the record does not indicate that the Veteran required a restricted diet and the use of medication earlier than May 26, 2009.   There is no competent or credible evidence indicating that the Veteran had used medication to control his diabetes mellitus prior to this date.  

Hence, as this is the date that entitlement to a rating of 20 percent is first shown in this case, an earlier effective date is not assignable under the applicable regulations referable to claims for increase.  

Therefore, based on a review of the evidence of record, the Board concludes that the claim for an effective date for the assignment of a 20 percent rating for the service-connected diabetes mellitus prior to May 26, 2009 must be denied.  The benefit sought on appeal is accordingly denied.  




ORDER

The appeal of the claim for an increased rating for the service-connected Type II diabetes mellitus in excess of 20 percent is dismissed. 

The claim for an effective date earlier than May 26, 2009 for the assignment of a 20 percent rating for the service-connected Type II diabetes mellitus is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


